Citation Nr: 9917592	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-39 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from February 13, 
1979 to March 22, 1979.  He is currently represented by the 
Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
1995, by the New York, New York Regional Office (RO), which 
denied the veteran's claim of entitlement to service 
connection for schizophrenia.  The notice of disagreement 
with this determination was received in November 1995.  The 
statement of the case was issued in December 1995.  The 
veteran's substantive appeal (VA Form 9) was received in 
February 1996.  The veteran and his mother appeared and 
offered testimony at a hearing before a hearing officer at 
the RO in March 1996.  A transcript of that hearing is of 
record.  Additional private treatment reports were received 
in April and May 1996.  Thereafter, a supplemental statement 
of the case was issued in June 1996.  Another VA Form 9 was 
received in August 1996.  

On March 17, 1999, the veteran and his mother appeared at a 
personal hearing before the undersigned Member of the Board, 
sitting at New York, New York.  A transcript of that hearing 
is also of record.  The veteran submitted additional evidence 
for which he has provided written waiver of RO review under 
38 C.F.R. § 20.1304 (1998).  The appeal was received at the 
Board in May 1999.  


REMAND

The veteran essentially contends that he is entitled to 
service connection for  schizophrenia which had its onset in 
military service.  The veteran maintains that almost 
immediately after his entry into service, he was threatened 
and harassed; he states that he was singled out for excessive 
training that was intended to wear him out.  The veteran 
asserts that those experiences were traumatic in nature and 
caused him to become confused and disoriented.  The veteran 
argues that his military experiences caused the onset and 
eventual manifestation of his psychiatric disorder, currently 
diagnosed as schizophrenia.  

Upon preliminary review of the record, the Board notes that a 
VA Form 21-0516-1, dated in March 1995, indicates that the 
veteran was receiving disability benefits from the Social 
Security Administration (SSA).  Further, a VA examination 
report dated in April 1995 indicates that he was receiving 
Supplemental Security Income (SSI) and the transcript of the 
veteran's March 1996 hearing before a hearing officer at the 
RO indicates the veteran is receiving Social Security 
disability benefits.  However, a review of the veteran's 
claims file reflects that the evidence used in the SSA 
determination has yet to be associated with the veteran's VA 
record.  Furthermore, there is no indication the RO has 
requested such information from the SSA.  The Board believes 
that the veteran's records should be secured from the SSA.  

Thus, the case is REMANDED to the RO for the following 
development:

1.  The RO should request the SSA to 
furnish the material including all 
medical records which was the basis for 
the veteran's award of Social Security 
benefits and/or SSI.  All records 
obtained should be associated with the 
veteran's claims file.  

2.  The RO should readjudicate the 
veteran's claim for service connection 
for schizophrenia.  If the decision 
remains adverse to the veteran, both he 
and his representative should be 
furnished with a supplemental statement 
of the case which summarizes the 
pertinent evidence, all applicable law 
and regulations, and reflects detailed 
reasons and bases for the decision.  They 
should then be afforded the applicable 
time period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The veteran need take 
no action until he is so informed; however he and/or his 
representative may furnish additional evidence and argument 
to the RO while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995).  

By this REMAND the Board intimates no opinion, either factual 
or legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record and to accord the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



